Citation Nr: 0940237	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bronchitis.



REPRESENTATION

Appellant represented by:  Oregon Department of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his father 


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
reopened the claims and remanded the merits of the issues for 
further development in January 2008.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

A hearing was held on September 20, 200, in Portland, Oregon, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have asthma 
that is causally or etiologically related to his military 
service.

3.  The Veteran has not been shown to currently have 
bronchitis that is causally or etiologically related to his 
military service.
CONCLUSIONS OF LAW

1.  Asthma was not incurred in active service. 38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  Bronchitis was not incurred in active service. 38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the claimant's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, he RO did provide the appellant with notice in 
May 2002, prior to the initial decision on the claims in June 
2002, as well as in February 2008.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the May 2002 and February 2008 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the March 2005 statement of 
the case (SOC) and the July 2009 supplemental statement of 
the case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2002 and February 2008 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2002 and February 2008 letters notified the Veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2008 
letter informed him that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the February 2008 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the Veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  Following the February 2008 letter, 
the RO readjudicated the Veteran's claims for service 
connection in a July 2009 supplemental statement of the case 
(SSOC).  Thus, VA cured any defect in the notice before the 
case was transferred to the Board on appeal, and no prejudice 
to the appellant will result in proceeding with the issuance 
of a final decision. Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the Board concludes below 
that the Veteran is not entitled to service connection for 
asthma or bronchitis. Thus, any questions as to the 
disability rating or appropriate effective date to be 
assigned are rendered moot.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  A lay statement was 
also submitted to support the Veteran's claims, and he was 
provided the opportunity to testify at a hearing before the 
Board.

In addition, the Veteran was afforded a VA examination in 
April 2004, and an additional VA medical opinion was obtained 
in February 2009.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the February 2009 VA medical opinion obtained in 
this case is more than adequate, as it is predicated on a 
full reading of the service treatment records as well as the 
private and VA medical records contained in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include the statements of the appellant, and 
provides a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.





Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for asthma and 
bronchitis.  His service treatment records do show that he 
was hospitalized in November 1971 for an upper respiratory 
tract infection.  He was subsequently diagnosed with viral 
pneumonia and was later discharged from the hospital in 
January 1972.  At the time of his discharge, it was noted 
that a chest x-ray showed a residual left pleural peel, but 
he was considered asymptomatic and essentially fit for duty.  
The remainder of the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
respiratory disorder, including asthma and bronchitis.  In 
fact, he was seen six weeks later in February 1972 at which 
time it was noted that a chest x-ray was normal, and the 
Veteran's May 1973 separation examination also found his 
lungs and chest to be normal.  Moreover, the medical evidence 
does not show that the Veteran sought treatment for asthma or 
bronchitis immediately following his separation from service 
or for many years thereafter.  Thus, to the extent the 
Veteran may have had any symptomatology in service, such 
symptomatology would appear to have been acute and transitory 
and to have resolved prior to his separation.  Therefore, the 
Board finds that asthma and bronchitis did not manifest 
during service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
asthma and bronchitis, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In addition to the lack of evidence showing that asthma and 
bronchitis manifested during service or within close 
proximity thereto, the more probative medical evidence of 
record does not link any current diagnosis to the Veteran's 
active service.  The February 2009 VA examiner indicated that 
he had reviewed the claims file, and he observed the 
Veteran's contention that he had recurring asthma and 
bronchitis that were caused by double pneumonia that he had 
had during his military service.  The examiner noted that the 
Veteran's service treatment records did document his 
hospitalization from November 1971 to January 1972.  A chest 
x-ray at that time revealed left lower lobe pneumonia, but 
his right lung was not affected.  It was also noted that the 
hospital summary indicated that the Veteran was doing quite 
well by the fifth day when he was "rehabilitated," and that 
he responded readily to the penicillin, intermittent positive 
pressure breathing, and postural drainage.  The examiner 
observed that the Veteran was kept in the hospital to 
rehabilitate through rigorous recreational activity and noted 
that there were no complications discussed in the records.  
He also noted that the Veteran was described as being 
asymptomatic and that his six-week post-pneumonia x-ray was 
considered normal.  The examiner commented that this was 
undoubtedly a viral pneumonia and that the Veteran has made 
gross exaggerations and overstatements concerning his 
hospitalization.   

In addition, the February 2009 VA examiner observed that 
there was no mention of wheezing or a history of asthma 
during the Veteran's hospitalization in service.  Nor were 
there any other notes concerning his respiratory condition, 
except for one written notation that that he had a runny nose 
and cough in March 1973.  Although the Veteran also reported 
having been hospitalized for two weeks in 1974, the examiner 
indicated that there was no record of that admission.  He 
further observed that the Veteran was later seen in December 
1981 for an upper respiratory infection.  The Veteran had had 
a cough and was assessed as having a viral upper respiratory 
infection and acute bronchitis.  However, there was no 
mention of wheezing or asthma at that time.  

The February 2009 VA examiner reviewed the Veteran's post-
service medical records and noted his various symptomatology 
and pulmonary function tests as well as his history of 
smoking tobacco and marijuana.  Following a review of the 
claims file, he stated that the Veteran had a minimal 
obstructive defect, which was certainly compatible with 
chronic obstructive pulmonary disease.  He commented that it 
was very suggestive that most of the Veteran's problem was 
due to smoking.    In this regard, he stated that the heavy 
use of marijuana and tobacco may well have prompted his 
susceptibility to pneumonia and certainly would have 
contributed mostly to his respiratory problems that occurred 
after service.  The February 2009 VA examiner also noted that 
the disorder was not documented in his service treatment 
records and instead occurred afterwards.  He specifically 
stated that the disorder was not caused by his 
bronchopneumonia in service, which was treated and completely 
cleared.  

To the extent that the Veteran's current respiratory disorder 
may be due to smoking, the Board notes that for claims filed 
after June 9, 1998, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by the veteran during the veteran's service. 38 
U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2008).

The Board does observe that the April 2004 VA examiner 
diagnosed the Veteran as having "chronic lung disease, 
obstructive and restrictive, service connected."  However, 
the law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the 
February 2009 VA examiner's opinion to be most probative.  
Although the April 2004 VA examiner did discuss the Veteran's 
medical history, there is no indication that he reviewed the 
Veteran's service treatment records or claims file.  In fact, 
he specifically indicated that he did not have a record of 
the Veteran's hospitalization in service.  Nor did he discuss 
or address the Veteran's normal chest x-ray findings in 
February 1972, the normal separation examination in May 1973, 
or the years-long evidentiary gap between the symptomatology 
in service and his first complaints, treatment, and diagnosis 
of asthma and bronchitis thereafter.  There was no 
explanation or discussion of the other relevant facts in this 
case, and as such, his opinion rests on incomplete 
information. 

In contrast, the February 2009 VA examiner offered his 
opinion based on a review of all of the evidence, including 
the Veteran's complete service treatment records and post-
service treatment records, and he offered  a thorough 
rationale for the opinion reached that is clearly supported 
by the evidence of record.  Indeed, the examiner specifically 
discussed the Veteran's past medical history as documented in 
the records, including his symptomatology in service and his 
normal findings thereafter.  When he reviewed the claims 
file, it also contained the April 2004 VA examination report. 
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(noting that it is what an examiner learns from the claims 
file for use in forming the expert opinion that matters and 
that, when the Board uses facts obtained from one opinion 
over another, it is incumbent upon the Board to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the greatest probative weight to the opinion of the July 2009 
VA examiner who had the benefit and review of all pertinent 
medical records and who provided a rationale supported by the 
record.  Therefore, the more probative medical evidence has 
not shown that the Veteran currently has asthma and 
bronchitis that are related to his military service.  

The Board does acknowledge the lay statement submitted by the 
Veteran's father in March 2004 in which he indicated that the 
Veteran had been hospitalized in service and continued to 
have respiratory problems ever since that time.  While lay 
persons may provide competent testimony as to visible 
symptoms and manifestations of a disorder, they are generally 
not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 
Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 
(Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board finds that a preponderance of 
the evidence is against the Veteran's claims for service 
connection for asthma and bronchitis.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for asthma and bronchitis is not warranted.


ORDER

Service connection for asthma is denied.

Service connection for bronchitis is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


